UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A (Amendment No. 1) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2012 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 001-35259 AMBIENT CORPORATION (Exact name of registrant as specified in its charter) Delaware 98-0166007 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 7 WELLS AVENUE, NEWTON, MASSACHUSETTS 02459 (Address of Principal Executive Office) (Zip Code) 617-332-0004 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes oNo þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).Yes ¨ No þ As of September 21 , 2012, there were 16,663,720 shares of issuer's common stock, par value $0.001 per share, outstanding. Explanatory Note We are filing this Amended Quarterly Report on Form 10-Q/A (the “Amended Filing”) to our Quarterly Report on Form 10-Q for the quarter ended March 31, 2012, which was originally filed with the Securities and Exchange Commission (“SEC”) on May 14, 2012 (the “Original Filing”), to amend and restate our unaudited financial statements and related disclosures for the three months ended March 31, 2012 and March 31, 2011 as discussed below and in Note 2 to the accompanying restated financial statements and to amend certain other Items in the Original Filing as listed in “Items Amended in this Filing” below, as a result of the restatement of our financial statements. Background of Restatement In connection with the preparation of Form 10-Q for the quarter ended June 30, 2012, management of the Company concluded that certain previously filed financial statements did not properly account for embedded derivative features of certain historical debt and warrants issued by the Company, which are described in detail below. Convertible Debt: Certain historical convertible notes (the “Notes”) issued by the Company were previously recorded at their discounted face value. The discounts were comprised of both beneficial conversion features associated with the Notes and the fair value of warrants issued in connection with the Notes. However, the Notes contained certain features, including anti-dilution price protection and others that, in accordance with ASC-815, Derivatives and Hedging (“ASC 815”), should have been bifurcated from the host contract and accounted for as a derivative instrument (the “Embedded Derivatives”). Such Embedded Derivatives are recorded as a separate liability at their fair value on the date of issuance, and as a corresponding discount to the Notes which is amortized as interest expense over the term of the Notes. Changes in the fair values of these instruments require adjustments to the amount of the liabilities recorded on the Company’s balance sheet, and the corresponding gain or loss is required to be recorded in the Company’s statement of operations and comprehensive income, as long as the Notes are outstanding. Warrants: In connection with issuing the Notes, as well as in connection with other financing transactions, the Company issued warrants to purchase common stock (collectively, the “Warrants”). The Company had previously classified the value of the Warrants as equity. After further review, the Company determined that these instruments should have been classified as liabilities in accordance with ASC 815, due primarily to an anti-dilution price protection feature. Changes in the fair values of these instruments require adjustments to the amount of the liabilities recorded on the Company’s balance sheet, and the corresponding gain or loss is required to be recorded in the Company’s statement of operations and comprehensive income . Stock-based Compensation: The Company had previously used volatility assumptions based on the historical volatility of the price of the Company's common stock, which, based on the historical trading activity of the stock, resulted in inflated price volatilities that were not necessarily indicative of the expected volatility and were substantially higher than other peer-industry companies. Upon further review of the volatility assumptions, the Company determined that it was more appropriate to use an expected volatility based on the volatilities of its industry peer group. Such an approach was used to determine appropriate volatility assumptions for valuation purposes of the Embedded Derivatives and Warrants. As a result, assumed volatilities are lower than those previously used, which reduces stock-based compensation expense. In addition to the adjustments listed above, the Company recorded immaterial adjustments to revenue to account for the deferral of maintenance revenue arising from the initial period of free maintenance provided upon shipment of our communication nodes. All of the necessary adjustments relating to the Notes and Warrants are non-cash in nature and do not impact the Company’s total cash flows from operating, investing and financing activities. The adjustments are primarily related to complex accounting requirements of certain characteristics of the Notes and Warrants that require the recording of debt discounts and related amortization, mark-to-market adjustments in the fair value of Warrants and Embedded Derivatives and gains or losses associated with the extinguishment of debt under certain circumstances. As a result of these cumulative adjustments, as of March 31, 2012, accumulated deficit increased from $139.0 million to $221.6 million and additional paid in capital increased from $156.6 million to $238.1 million. At March 31, 2012, the net impact of the cumulative adjustments decreased overall stockholders’ equity by approximately $1.1 million.Since all of the Notes were either paid offor converted by early 2010 and many of the Warrants were either exercised or expired by the end of 2011, the estimated impact of accounting for these instruments in 2012 and for future periods is expected to be immaterial. Detailed discussion of the impact on our financial statements and related accounting associated with the Notes and Warrants are contained in the financial statements contained in Part I of this Amended Filing. Internal Control Consideration Our management has determined that there was a control deficiency in our internal control over financial reporting that constitutes a material weakness, as discussed in Part I — Item 4 of this Amended Filing.A material weakness is a deficiency, or combination of control deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the annual or interim consolidated financial statements will not be prevented or detected on a timely basis. For a discussion of management’s consideration of our disclosure controls and procedures and the material weakness identified, see Part I — Item 4 included in this Amended Filing. Items Amended in This Filing For the convenience of the reader, this Amended Filing sets forth the Original Filing, as modified and superseded where necessary to reflect the restatement.The following items have been amended as a result of, and to reflect, the restatement: ● Part I – Item 1. Restated Financial Statements; ● Part I – Item 2. Restated Management’s Discussion and Analysis of Financial Condition and Results of Operations; and ● Part I – Item 4. Controls and Procedures- Restated In accordance with applicable SEC rules, this Amended Filing includes new certifications required by Rule 13a-14 under the Securities and Exchange Act of 1934 (“Exchange Act”) from our Chief Executive Officer and Chief Financial Officer dated as of the date of filing of this Amended Filing. Table of Contents PAGE PART I – FINANCIAL INFORMATION Item 1. Restated Financial Statements 4 Balance Sheets as of March 31, 2012 (Unaudited) and December 31, 2011 4 Statements of Operations and Comprehensive Income for the three months ended March 31, 2012 and 2011 (Unaudited) 5 Statements of Cash Flows for the three months ended March 31, 2012 and 2011 (Unaudited) 6 Notes to the Unaudited Restated Financial Statements 7 Item 2. Restated Management's Discussion and Analysis of Financial Condition and Results of Operation 15 Item 4. Controls and Procedures - Restated 18 PART II – OTHER INFORMATION Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 19 SIGNATURES 20 2 FORWARD LOOKING STATEMENTS The following discussion should be read in conjunction with the financial statements and related notes contained elsewhere in this quarterly report on Form10-Q. We make forward-looking statements in this report, in other materials we file with the Securities and Exchange Commission (the “SEC”) or that we otherwise release to the public, and on our website. In addition, our senior management might make forward-looking statements orally to analysts, investors, the media, and others. These statements are “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and 21E of the Securities Exchange Act of 1934, as amended. Statements concerning our future operations, prospects, strategies, financial condition, future economic performance (including growth and earnings) and demand for our products and services, and other statements of our plans, beliefs, or expectations, including the statements contained in Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” regarding our future plans, strategies and expectations are forward-looking statements. In some cases these statements are identifiable through the use of words such as “anticipate,” “believe,” “estimate,” “predict,” “expect,” “intend,” “plan,” “project,” “target,” “continue,” “can,” “could,” “may,” “should,” “will,” “would,” and similar expressions. You are cautioned not to place undue reliance on these forward-looking statements because these forward-looking statements we make are not guarantees of future performance and are subject to various assumptions, risks, and other factors that could cause actual results to differ materially from those suggested by these forward-looking statements. Thus, our ability to predict results or the actual effect of our future plans or strategies is inherently uncertain. Factors which could have a material adverse effect on our operations and future prospects include, but are not limited to, our ability to retain and attract customers, particularly in light of our dependence on a single customer for substantially all of our revenue; our expectations regarding our expenses and revenue, including our expectations that our research and development expenses and selling, general and administrative expenses may increase in absolute dollars; our material weakness in internal control over financial reporting; anticipated trends and challenges in our business and the markets in which we operate, including the market for smart grid technologies; our expectations regarding competition as more and larger companies enter our markets and as existing competitors improve or expand their product offerings; our plans for future products and enhancements of existing products; our anticipated cash needs and our estimates regarding our capital requirements; and our anticipated growth strategies. These risks and uncertainties, together with the other risks described from time to time in reports and documents that we file with the SEC, should be considered in evaluating forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, performance or achievements. Indeed, it is likely that some of our assumptions will prove to be incorrect. Our actual results and financial position will vary from those projected or implied in the forward-looking statements and the variances may be material. Moreover, we do not assume the responsibility for the accuracy and completeness of these forward-looking statements. We expressly disclaim any obligation to update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by law. 3 AMBIENT CORPORATION BALANCE SHEETS (in thousands, except share and per share data) March 31, December 31, (Restated) (Restated) Assets (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Inventory Prepaid expenses and other current assets Total current assets Property and equipment, net Deferred finance costs - Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Deferred revenue Accrued warranty Income taxes payable - 41 Warrant liabilities, current portion Total current liabilities Non-current liabilities Deferred rent 75 99 Total liabilities Stockholders' Equity: Common stock, $0.001 par value; 100,000,000 shares authorized; 16,607,384 and 16,567,384 shares issued; and 16,607,384 and 16,557,384 shares outstanding, respectively 17 17 Additional paid-in capital Accumulated deficit ) ) Less: treasury stock; 0 and 10,000 shares at cost - ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these restated financial statements. 4 AMBIENT CORPORATION STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (UNAUDITED) (in thousands, except per share data) March 31, March 31, (Restated) (Restated) Total revenue $ $ Cost of goods sold Gross profit Operating expenses: Research and development expenses Selling, general and administrative expenses Write-off of deferred financing costs - Total operating expenses Operating (loss) income ) Interest income, net 2 6 Mark-to-market adjustment of warrant liability ) Other income 73 - Total other (expense) income ) (Loss) income before taxes ) Provision for income taxes - 28 Net (loss) income and comprehensive (loss) income $ ) $ Net (loss) income per share (basic) $ ) $ Net (loss) income per share (diluted) $ ) $ Weighted average shares used in computing basic net (loss) income per share Weighted average shares used in computing diluted net (loss) income per share The accompanying notes are an integral part of these restated financial statements. 5 AMBIENT CORPORATION STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) March 31, March 31, (Restated) (Restated) CASH FLOWS FROM OPERATING ACTIVITIES Net (loss) income $ ) $ Adjustments to reconcile net (loss) incometo net cash provided by operating activities: Depreciation and amortization 97 Stock-based compensation Write-off of deferred finance costs - Mark-to-market adjustment of warrant liability ) Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and other current assets 10 Accounts payable ) (5 ) Deferred rent ) ) Accrued warranty - - Accrued expenses and other current liabilities Income taxes payable ) 28 Deferred revenue Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment ) ) Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITES Proceeds from exercise of warrants 16 Proceeds from exercise of stock options - 16 Payments of capitalized lease obligations - (3
